DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1 through 5 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2020.

Response to Arguments
Applicants’ arguments filed as part of the submission with respect to at least Claim 6 have been fully considered, but are now moot because the new ground of rejections below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 6 through 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 6, “the shape of the component” (line 28) lacks positive antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 through 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patents 4,727,647 to Matson et al (hereinafter “Matson”) and 4,500,032 to Ackerman (hereinafter “Ackerman”).
NOTE:  Ackerman is fully incorporated by reference within Matson (see Matson, col. 2, lines 6-13).  Thus, Matson and Ackerman will be treated as one, single, disclosure.
Claim 6:  Matson discloses a method of manufacturing a component-mounted substrate by using a component mounting device for mounting a component on a substrate (col. 1, lines 10-15);
wherein the component mounting device includes a pair of clamping members (e.g. 40, 42) pinching and clamping the component; 
wherein the pair of clamping members is able to clamp both a first component (e.g. 2 in Fig. 1 or 2, in Fig. 2) including a first body and a first lead (e.g. 4) and a second [next or subsequent] component (e.g. either of 2 in Fig. 1 or 2) including a second body and a second lead (e.g. 4);
wherein the pair of clamping members (40, 42) has [downwardly] facing portions provided with a [bottom] clamping surface (e.g. bottom surface of each of 40, 42) contacting the [top surface of the] first body of the first component (e.g. in Fig. 2), and
a holding groove formed at [an inside of] the clamping surface and holding the second lead of the second component (e.g. col. 3, lines 1-6); and 
wherein the component mounting device further includes a drive mechanism (e.g. 30, 12, 43, 51, 20, 22) moving the pair of clamping members in approaching and separating directions (e.g. col. 2, lines 29/48).
Ackerman discloses a control part controlling the drive mechanism (e.g. col. 5, line 26 to col. 6, line 20).
Matson further discloses that the clamping members mount the first component on the substrate, the method comprises:
an approaching step of causing the pair of clamping members to approach each other with the first body of the first component disposed between the 
a clamping step of clamping the first component (e.g. in Fig. 1 or 2); and
a first mounting step of moving the pair of clamping members clamping the first component to the substrate and pressing out the first component clamped by the pair of clamping members for mounting on the substrate (e.g. col. 3, lines 1-5); and 
wherein when the clamping members mount the second component on the substrate, the method comprises:
an interval fixing step of fixing an interval of the pair of clamping members (e.g. in Fig. 1);
an inserting step of inserting the second component between the paired clamping members at the fixed interval with the second leads of the second component disposed along the holding grooves (e.g. in Fig. 1 or 2); and 
a second mounting step of moving the pair of clamping members clamping the inserted second component to the substrate and pressing out the second component clamped by the pair of clamping members for mounting on the substrate wherein the pair of clamping members is configured to clamp both the first component and the second component [subsequently one, after another] in accordance with a shape of the component (either the shape of 2 in Fig. 1 or 2); and
wherein the holding groove extends toward a [bottom] tip of the clamping member to guide the second lead toward the substrate along [inside vertical] side edges of the clamping surface, and [bottom] portions of the clamping surface other than the holding groove are substantially flat [in the horizontal direction, Fig. 3].
It is noted that Matson discloses that the component mounting device mounts a plurality of components.  The claimed “first component” can be read as the first component (2) being mounted and the claimed “second component” can be read as any second or subsequent component (2) being mounted.
Claim 7:  Matson further discloses that the clamping step of clamping the first component, the control part manages a clamping force [between 50, 52, in Fig. 2] at which the pair of clamping members clamps the first component (e.g. between 50, 52, 40, 42, in Fig. 2).  The clamping force in Matson can be managed by the control part of Ackerman (see Ackerman, col. 5, lines 45+).
Claim 8:  Matson further discloses that from the interval fixing step until mounting on the substrate, the control part [of Ackerman] manages an interval of the pair of clamping 
Claim 9:  Matson further that the component mounting device includes a pusher (e.g. 60) pushing the component pinched by the clamping members toward the substrate;
wherein a first mounting step includes pressing out the first component clamped by the pair of clamping members with the pusher for mounting on the substrate (col. 2, line 65 to col. 3, line 4); and
wherein a second mounting step includes pressing out the second component clamped by the pair of clamping members with the pusher for mounting on the substrate (col. 3, lines 7-27).
Claim 10:  Matson further discloses that the holding groove is linearly extended [vertically] from one end of the clamping surface to another [opposite] end of pair of the clamping surface (col. 3, lines 1-6).

Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matson and Ackerman in view of U.S. Patent 5,909,914 to Imai et al (hereafter “Imai”).
Matson and Ackerman discloses the claimed manufacturing method as relied upon above in Claim 1, further including that the second component (2, in Fig. 1 or 2) is an axial lead component, to the extent that the shape of the cross-sectional view of the second component is rectangular having one surface that is flat or axial.  
Matson does not teach that the first component is a radial lead component.
However, Imai discloses that when mounting components on a substrate (2, in Fig. 3), at least one of the components (5) can be a radial lead component to the extent that the cross-sectional view of the component (in Fig. 3) has a curved surface (i.e. radial surface), in addition to mounting axial lead components (15, in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matson by having at least one of the components be a radial lead component, as taught by Imai, to provide a method that mounts components of various shapes, e.g. radial and axial.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896